Citation Nr: 1627414	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 20 percent for a lumbar strain.

2.  Entitlement to an initial extraschedular disability rating in excess of 20 percent for a lumbar strain.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from September 2008 to April 2009.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a March 2016 correspondence, the Veteran indicated that she wished to be considered for an increased rating for depression.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an initial extraschedular rating in excess of 20 percent for the Veteran's lumbar strain is addressed in the Remand portion of the decision below.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected lumbar strain has been manifested primarily by less movement than normal, pain on movement, and limitation of forward flexion ranging from 50 degrees to 75 degrees, without any incapacitating episodes or ankylosis.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 20 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In April 2016, the Veteran submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in April 2015.  She waived initial RO consideration of the additional evidence.  Additional evidence from VA Medical Centers was also incorporated with the electronic claims file subsequent to the April 2015 supplemental statement of the case.  However, as this evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran is seeking an initial evaluation in excess of 20 percent for lumbar strain, which is evaluated under the criteria of Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, the criteria for evaluating diseases and injuries of the spine apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent evaluation is warranted if there is forward flexion of the thoracolumbar spine to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2015).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

Separate ratings for right lower extremity sciatic nerve involvement and left lower extremity sciatic nerve involvement have been granted.  Id. at Note (1). 

If there is evidence of intervertebral disc syndrome (IVDS), VA is directed to evaluate a lumbar spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the Formula for Rating IVDS, a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  Id.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

At an August 2009 VA examination, the Veteran explained that she experienced low back pain since basic training.  She stated that her pain varied in intensity depending on the type and level of activity she undertook but averaged a seven out of ten, with ten being the worst, in severity.  She stated that her pain was aggravated by walking two blocks, sitting for thirty minutes or longer, lifting or carrying twenty to thirty pounds or climbing two flights of stairs.  The Veteran did not have incapacitating flare-ups.

Range of motion studies demonstrated flexion was to 75 degrees and extension was full.  Lateral bending was to 35 degrees, bilaterally, and rotation was to 45 degrees, without painful limitation.  Range of motion were unaffected by repetition.  There was no further functional limitation due to fatigue, incoordination, or flare-ups.  A diagnosis of "very mild" lumbar spine strain was noted.  The x-ray of the lumbar spine was normal, without arthritis.  It was noted that there were no effects on occupation or daily activities, and no neoplasms, subluxation, instability, bladder, or bowel complaints.

At a March 2014 VA examination, the Veteran described occasional flare-ups of back pain.  Range of motion testing revealed flexion to 60 degrees, with objective evidence of painful motion at 60 degrees.  Extension ended at 10 degrees, with painful motion at 10 degrees.  Lateral flexion was to 15 degrees, bilaterally, with no objective evidence of pain.  Lateral rotation was to 20 degrees, bilaterally, without objective evidence of pain.  

Following repetitive use testing, forward flexion was to 55 degrees, extension was to 10 degrees, lateral flexion was to 15 degrees and lateral rotation was to 20 degrees.  Functional loss or impairment was described as less movement than normal and pain on movement after repetitive use.  There was no ankyloses or neurologic abnormalities attributed to the Veteran's lumbar spine disability.  Intervertebral disc syndrome was not found.  

VA treatment records include multiple reports of the Veteran's complaints of low back pain.  VA treatment records also include September 2014, October 2014, June 2014, December 2014, January 2015 and March 2015 treatment records which note that the Veteran denied any urinary or bowel problems.  

At her April 2016 hearing before the Board, the Veteran testified that she experienced a constant, dull pain on a good day and on a bad day she experienced pain that was a seven out of ten in severity, as well as pain down her right buttock.  She stated that it was hard to motivate herself to report to work.  She described stiffness when she woke up and stated that she experienced times in which she felt as if she could not hold in urine.  The Veteran testified that her symptoms interfered with her ability to work and had affected her social life, in that she avoided going to amusement parks and that she had trouble going to movies with her son for two hours because the pain was intolerable.  She stated that she tried to avoid lifting objects over ten pounds. 

In an April 2016 disability benefits questionnaire from a private chiropractor, Dr. C. B., the Veteran was shown to report flare-ups of pain, which limited her ability to walk, bend, sit, and stand.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, lateral flexion was to 25 degrees, bilaterally.  Lateral rotation was not indicated.  On repetitive use testing, flexion was to 50 degrees, extension was to five degrees and lateral flexion was to 25 degrees, bilaterally.  It was noted that range of motion movements were painful and that pain contributed to functional loss or additional limitation of range of motion.  There was severe pain on palpitation.  Gait and spine contour were normal.  Contributing factors to the Veteran's disability were reported as pain on movement, interference with sitting, and interference with standing.  

The Veteran was not found to have bowel or bladder findings associated with her spine disability.  Intervertebral disc syndrome was not shown.  It was noted that the inability to sit, stand, bend, and walk without pain due to her lower back disability impacted the Veteran's ability to perform any type of occupational task.  Dr. C. B. stated that the Veteran had a permanent disability parking placard and degenerative disc disease confirmed by imaging.  Dr. C. B. stated the Veteran should be in receipt of a 40 percent disability rating.

A schedular rating in excess of 20 percent is not warranted by the evidence of record.  Of note, a 40 percent disability rating is warranted if there is forward flexion to 30 degrees or less, or favorable ankyloses of the entire thoracolumbar spine.  Even when considering the Veteran's range of motion following repetitive use testing, the Veteran's forward flexion has been shown at worst to 50 degrees, which is, well within the criteria for a 20 percent disability rating.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the lumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  As noted, even with her complaints of pain, flare-ups, and functional limitation, the lumbar spine has not demonstrated loss of flexion to 30 degrees or less.  The evidence reflects that the currently assigned 20 percent rating properly compensates her for the extent of functional loss resulting from symptoms like painful motion and less movement than normal.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups result in functional loss warranting the assignment of any increased evaluation during the appeal period.

Further, while the Veteran testified some problems holding urine in during her hearing before the Board, this has not been associated with a neurologic problem related to the Veteran's spine disability.  Of note, multiple treatment records demonstrate no complaints of bowel or bladder problems, the Veteran was not shown to have incontinence due to her service-connected lumbar spine disorder in any of the VA examination reports.  These symptoms were not associated with her spine disability in the April 2016 private examination report, which was based on an examination conducted less than two weeks prior to that hearing.  Thus the overwhelming evidence is against a finding that the Veteran has bowel and bladder incontinence due to her service-connected lumbar strain.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an initial schedular rating in excess of 20 percent for lumbar strains, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial schedular disability rating in excess of 20 percent for a lumbar strain is denied.


REMAND

During her April 2016 Board hearing, the Veteran explained that her back pain and other disabilities, when considered in combination, interfered with her ability to maintain employment such that she found it difficult to work.  She additionally explained that she was passed over for a promotion due to the fact that should could not be relied upon to keep a regular schedule.  The April 2016 findings of Dr. C. B. similarly describe the Veteran's difficulty with work due to her lumbar strain.

While evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient, however, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  See 38 C.F.R. §§ 3.321 (b), 4.20, 4.27 (2015).  

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance").  In this case, the Board finds that such consideration must occur.

Additionally, the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the issue of entitlement to an initial extraschedular evaluation in excess of 20 percent for the Veteran's service-connected lumbar strain must be remanded for referral to the Under Secretary for Benefits or the Director, Compensation Service.

Accordingly, the case is remanded for the following action:

1.  The RO must refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration, to include the collective impact of the Veteran's service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.
 
2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


